Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Adinew Moltotal, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen. We have reviewed the record and the Board’s order and find no abuse of discretion. See 8 C.F.R. § 1003.2(a) (2009). We therefore deny the petition for review for the reasons stated by the Board. See In re: Moltotal (B.I.A. July 9, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.